     Case 2:20-cv-00133-TLN-KJN Document 11 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE L. ARDDS,                                      No. 2:20-cv-0133 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS &
                                                             RECOMMENDATIONS
14    KENNETH MARTIN, et al.,
15                        Defendants.
16

17           By order filed March 4, 2020, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. Thirty days from that date have now passed, and

19   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.

20           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

21   directed to assign a district judge to this case; and

22           IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

23   110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                         1
     Case 2:20-cv-00133-TLN-KJN Document 11 Filed 04/21/20 Page 2 of 2

 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 21, 2020

 4

 5

 6   /ardd0133/.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
